          Case 2:19-bk-24804-VZ                   Doc 1005 Filed 09/21/21 Entered 09/21/21 11:55:56                                         Desc
                                                    Main Document Page 1 of 1

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 JERROLD L. BREGMAN - Bar No. 149896
 BRUTZKUS GUBNER                                                                                           FILED & ENTERED
 21650 Oxnard Street, Suite 500
 Woodland Hills, CA 91367
 Telephone: (818) 827-9000                                                                                         SEP 21 2021
 Facsimile: (818) 827-9099
 Email: jbregman@bg.law
                                                                                                             CLERK U.S. BANKRUPTCY COURT
      Attorney for: Liuhuan Shan and 2th Advisor, Inc.                                                       Central District of California
                                                                                                             BY carranza DEPUTY CLERK
                                            UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES DIVISION

 In re:                                                                        CASE NO.: 2:19-bk-24804-VZ

 YUENTING JIA,                                                                 CHAPTER: 11
                                                                               ADVERSARY NO.:

                                                                Debtor(s)


                                                                                      ORDER ON APPLICATION OF
                                                                                 NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                Plaintiff(s)
                                                                                    A SPECIFIC CASE [LBR 2090-1(b)]
                                      vs.




                                                                                         [No hearing required per LBR 2090-1(b)(6)]

                                                            Defendant(s)

The court, having reviewed the Application of the non-resident attorney to appear in a specific case under LBR 2090-1(b),
and good cause appearing, orders as follows:

    The Application is granted and the following person may appear as requested in the above-entitled case (specify
    name of applicant): Robert T. Honeywell

                                                                            ###




                   Date: September 21, 2021




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
